DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, FIG. 1B (claims 1-12, and 14-20) in the reply filed on 5/18/22 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/22.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second heat sink and second thermally conductive pad (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, and 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. US 2014/0293563 A1 in view of Baloglu et al. US 2019/0189599 A1.  Loo discloses (see, for example, FIG. 6) a semiconductor die assembly 200 comprising a substrate 204, first side 224, second side 216, memory die 242, controller die 242, interconnects 228, and a heat sink 250.  The heat sink 250 covers an area that is significantly more (i.e. at least twice) than any of each of the interconnects 228.  Loo does not clearly disclose the die as being a memory die and a controller die.  However, Baloglu discloses (see, for example, paragraph [0030]) a semiconductor die assembly wherein the assembly includes dies of a variety of types, non-limiting examples such as a microcontroller, memory controller, memory device, etc.  It would have been obvious to one of ordinary skill in the art to have the dies being a memory die and a controller die in order to make more robust devices such as computer microprocessors, etc. that require such dies according to the preferences of the user.
	Regarding claim 3, see, for example, FIG. 6 wherein Loo discloses the heat sink 250 being located on top of a surface of the second side 216 of the substrate 204. 
	Regarding claim 6, see, for example, FIG. 6 wherein Loo discloses the heat sink 250 being electrically isolated from the controller die 242.

5.	Claim 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. US 2014/0293563 A1 in view of Baloglu et al. US 2019/0189599 A1 as applied to claims 1, 3, and 6 above, and further in view of Jamieson et al US 6,545,351 B1.  Loo in view of Baloglu does not disclose the heat sink includes copper.  However, Jamieson discloses (see, for example, FIG. 2) a semiconductor die assembly 10 comprising a heat sink 30.  In column 2, line 42, Jamieson discloses the heat sink may be made of copper.  It would have been obvious to one of ordinary skill in the art to have the heat sink include copper in order to have a material that adequately dissipates heat, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claims 4-5, see, for example, FIG. 2 wherein Jamieson discloses the heat sink 30 being partially embedded within a surface of the second side of the substrate 16, and being recessed below a surface of the second side of the substrate 16.  It would have been obvious to one of ordinary skill in the art to have the heat sink partially embedded in order to improve stability and compactness of the heat sink to the substrate.

6.	Claims 7 thru 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. US 2014/0293563 A1 in view of Baloglu et al. US 2019/0189599 A1 as applied to claims 1, 3, and 6 above, and further in view of Yu et al. US 10,163,861 B2.  Loo in view of Baloglu does not disclose a thermally conductive pad of a printed circuit board.  However, Yu discloses (see, for example, Figure 5, and column 10, lines 32-58) a semiconductor die assembly 100 comprising a printed circuit board 401 with thermally conductive pad (i.e. directly below the layer 409) 407.  It would have been obvious to one of ordinary skill in the art to have a thermally conductive pad of a printed circuit board in order to dissipate heat with a stable connection, and to interconnect various electrical components to each other according to a desired functionality for a user.
Regarding claim 8, see, for example, Figure 5 wherein Yu discloses a solder adhesive 409.
Regarding claims 9-11, see, for example, Figure 5 wherein Yu discloses thermal vias 245 extending from the heat sink 405 towards the first side of a substrate 243.  The middle thermal via is physically separated from the first side by a distance.  Also, the limitation “is related to a power density distribution of the controller die” is not a positive limitation, and does differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. US 2014/0293563 A1 in view of Baloglu et al. US 2019/0189599 A1 as applied to claims 1, 3, and 6 above, and further in view of Katkar et al. US 9,368,479 B2.  Loo in view of Baloglu does not disclose the one or more memory dies includes a stack of memory dies attached to the first side of the substrate.  However, Katkar discloses (see, for example, FIG. 3) a semiconductor die assembly 100 comprising a stack of dies 10-1, 10-2, and 10-3.  It would have been obvious to one of ordinary skill in the art to have a stack of memory dies attached to the first side of the substrate in order to use one of many approaches to making interconnections between chips in a 3-D structure according to the preferences of the user. 

8.	Claims 14 thru 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. US 2014/0293563 A1 in view of Baloglu et al. US 2019/0189599 A1 as applied to claims 1, 3, and 6 above, and further in view of Ko et al. US 2012/0049365 A1, and further in view of Yu et al. US 10,163,861 B2.  Loo discloses (see, for example, FIG. 6) a substrate 204 comprising a first side 224, contact pads 222, second side 216, memory die 242, controller die 242, interconnects 228, and a heat sink 250.  Loo in view of Baloglu does not disclose substrate bond pads and die bond pads.  However, Ko discloses (see, for example, Fig. 1A) a substrate comprising substrate bond pads 111, and die bond pads 115 which are connected by bonding wires 116.  It would have been obvious to one of ordinary skill in the art to include substrate bond pads and die bond pads in order to make contacts areas for making reliable connections between the die and substrate.
Loo in view of Baloglu in view of Ko does not disclose a thermally conductive pad of a printed circuit board and a plurality of interconnect pads.  However, Yu discloses (see, for example, Figure 5, and column 10, lines 32-58) a semiconductor system 100 comprising a printed circuit board 401 with thermally conductive pad (i.e. directly below the layer 409) 407, and interconnect pad (i.e. directly below the layer 403) 407.  It would have been obvious to one of ordinary skill in the art to have a thermally conductive pad of a printed circuit board and a plurality of interconnect pads in order to dissipate heat, and to interconnect various electrical components to each other according to a desired functionality for a user.
Regarding claims 15-17, see, for example, Figure 5 wherein Yu discloses thermal vias 245 extending from the heat sink 405 towards the first side of a substrate 243.  The middle thermal via is physically separated from the first side by a distance.  Also, the limitation “is related to a power density distribution of the controller die” is not a positive limitation, and does differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 18, see, for example, Figure 5 wherein Yu discloses a solder adhesive 409.
Regarding claim 19, see, for example, Figure 5 wherein Yu discloses a second heat sink 405 that is directly beside the first heat sink.  See the two downward arrows wherein each arrow denotes a heat sink.  
 
9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. US 2014/0293563 A1 in view of Baloglu et al. US 2019/0189599 A1 as applied to claims 1, 3, and 6 above, and further in view of Yu et al. US 10,163,861 B2.  Loo in view of Baloglu does not disclose a printed circuit board.  However, Yu discloses (see, for example, Figure 5, and column 10, lines 32-58) a semiconductor system 100 comprising a printed circuit board 401 with thermally conductive pad 407.  It would have been obvious to one of ordinary skill in the art to have the printed circuit board in order to interconnect various electrical components to each other according to a desired functionality for a user.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
May 27, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815